Citation Nr: 9905382	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-03 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as secondary to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The veteran and [redacted]


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  

This matter arises from a July 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim for 
service connection for a skin disorder, claimed as secondary 
to Agent Orange exposure. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The evidence is not in equipoise with respect to whether 
prurigo nodularis, first shown long after service, or any 
other skin condition currently present is related to 
herbicide exposure or other incident of military service.  


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by service 
and is not secondary to Agent Orange exposure during service.  
38 U.S.C.A. §§ 1110, 5103(a), 5106, 5107(a) (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309(e), 4.118 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
a skin disorder secondary to Agent Orange exposure in 
Vietnam.  As a preliminary matter, the Board finds that his 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim that is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to that claim.  

The Board is also satisfied that all relevant facts 
pertaining to this issue have been properly and sufficiently 
developed.  That evidence includes the veteran's service 
medical records, records of treatment following service, 
reports of VA rating examinations, a transcript of testimony 
given at a personal hearing before the undersigned Board 
member, and the report of a medical opinion offered by a VA 
medical expert.  The Board is unaware of any additional 
relevant evidence which is available in connection with the 
present appeal.  Therefore, the Board finds that the VA's 
duty to assist the veteran with the development of evidence 
has been met.  See 38 U.S.C.A. § 5103 (West 1991); McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  The Board finds that no 
further action by the VA is warranted to comply with its duty 
to assist under 38 U.S.C.A. §§ 5106 and 5107(a).  

The veteran contends, in substance, that while serving in 
Vietnam he was exposed to Agent Orange on numerous occasions.  
He asserts that he was treated in service for a variety of 
skin disorders manifested mainly by red bumps on his skin.  

The veteran's service medical records show that prior to his 
induction into service, a letter, dated in November 1965, was 
received from D.M. Gallagher, M.D., the veteran's family 
physician.  Dr. Gallagher advised the Selective Service 
Department that the veteran had suffered first degree 
frostbite in his toes the preceeding winter, and suggested 
that the veteran might benefit from serving his tour of duty 
in a warm climate if he were to be inducted.  

Consistent with Dr. Gallagher's suggestion, the record shows 
that the veteran served his tour of duty in Vietnam from 
approximately September 1967 to May 1968.  In November 1966, 
he was seen for a body rash.  A note to the treatment record 
indicates that he had a history of hives.  This rash was 
treated with Chlor-Trimeton.  In April 1967, the veteran was 
found to have what was diagnosed as impegigo under the left 
side of the lower lip and on his face.  This disorder was 
resolved through medication shortly thereafter.  Later, in 
October 1967, while serving in Vietnam, the veteran was seen 
for complaints of hives.  The treatment records show that he 
also was seen for other physical complaints without any 
mention of skin lesions.  His service separation examination 
report is negative for any mention of skin disorders.  

In support of his claim, the veteran submitted clinical 
treatment records reflecting medical treatment prior to and 
after service, dating from May 1946 to September 1998.  These 
records show that the veteran was seen from December 1990 
through July 1997 for complaints of rashes with skin lesions.  
These lesions were diagnosed variously as prurigo nodularis, 
keratoacanthoma, and nonspecific hyperkeratosis.  

The veteran also submitted a letter dated in July 1997 from 
David J. Coynik, M.D., stating the veteran was diagnosed with 
prurigo nodularis.  Dr. Coynik offered his opinion that 
because Agent Orange was known to cause "oil folliculitis," 
it may have been the initiating factor in changes 
demonstrated by the veteran.  In addition, the veteran 
submitted a statement dated in September 1998 from Donald M. 
Gallagher, M.D., stating that he had treated the veteran for 
amebic dysentery in August 1968.  

In July 1997, the veteran underwent a VA examination for 
compensation purposes.  He reported that he had significant 
herbicide or Agent Orange exposure while serving in Vietnam 
and complained of chronic skin lesions since the time of his 
discharge from service.  In addition, the veteran reported 
that he would regularly pick at the lesions, which would 
exude a white, maggot-like substance which would have to be 
removed before the lesions would heal.  On examination, the 
veteran was found to have multiple hyperkeratotic plaques on 
his arms, and multiple scars on his right hand.  However, no 
active lesions were present at the time of the examination.  
The examiner also indicated that absent active lesions, he 
was unable to offer any diagnosis at that time, but that 
there was a question of neurotic excoriations with prurigo 
nodularis.  

The veteran also submitted a statement by his ex-wife, dated 
in July 1998, stating that the veteran had experienced skin 
lesions, such as those described above, from the time of his 
discharge from service.  She indicated that their two 
children had died shortly after childbirth, and that she 
believed that the veteran's exposure to Agent Orange was the 
cause.  In addition, she offered her opinion that the 
veteran's exposure to Agent Orange resulted in her cervical 
and ovarian cancers, in addition to related emotional 
problems.  

In July 1998, the veteran testified at a hearing before the 
undersigned Board member at the St. Louis RO that he had 
experienced problems with his skin ever since he had served 
in Vietnam.  He testified that he had pulled maggot-like 
material from the lesions in his skin, and that such 
condition existed to the present time.  The veteran also 
stated that he had Dr. Gallagher had given him salve to treat 
his lesions.  A friend testified that she had known the 
veteran from sixteen to eighteen years, and that the veteran 
had always had sores with maggot-like material as long as she 
had known him.  The veteran indicated that his diagnoses for 
his skin lesions had changed periodically.  

In December 1998, the Board referred the veteran's claims 
file for review by a medical expert within the Veterans 
Health Administration for an opinion regarding whether the 
veteran's diagnosed skin disorder(s) were the result of 
exposure to Agent Orange.  In an opinion dated in January 
1999, Ronnie D. Rasberry, M.D., Chief of Dermatology at a VA 
medical center, concluded that the veteran's skin disorders 
were not incurred secondary to Agent Orange or other 
herbicide exposure.  Dr. Rasberry observed that the veteran's 
service medical records did not note the presence of any skin 
lesions, and that service connection could not be established 
through the veteran's service medical records by themselves.  
Dr. Rasberry further noted that the veteran was first shown 
to have what was described as an acute, pruritic eruption in 
January 1971, which was treated with Benadryl.  However, no 
lesion description or diagnosis was offered, and Dr. Rasberry 
reasoned that such symptomatology could have been hives.  

With respect to the veteran's diagnosed keratoacanthoma, Dr. 
Rasberry stated that such diagnosis was not relevant to the 
veteran's chronic skin disorder because such was a pseudo-
malignancy usually found in actinically damaged skin.  With 
respect to the veteran's diagnosed prurigo nodularis, 
confirmed by a pathologist as lichen simplex 
chronicus/prurigo nodularis, Dr. Rasberry observed that both 
disorders were the result of chronic rubbing or scratching 
(also compatible with the clinical diagnosis of 
"neurodermatitis").  

As to statements and testimony to the effect that the veteran 
had picked white maggot-like material out of his lesions, Dr. 
Rasberry observed that such was often associated with 
individuals having what was described as "parasitophobia" 
which could have been induced by the veteran's post-service 
treatment for amebic dysentery.  In addition, Dr. Rasberry 
noted that perforating skin disorders such as perforating 
folliculitis, perforating granuloma annulare, etc., could 
create similar lesions with central plugs that individuals 
who suffered from such disorders interpreted as parasites.  
Further, the expert noted that the records showed the veteran 
to be a chronic alcoholic, and that it was possible that 
since chronic pruritus syndrome had been noted with hepatitis 
C, prevalent in alcoholics, it might be advisable to test the 
veteran to determine whether he may have hepatitis C.  

With respect to Dr. Coynik's July 1997 letter suggesting a 
link between "oil folliculitis" and exposure to Agent 
Orange, Dr. Rasberry observed that such an opinion did not 
have any basis in fact.  Agent Orange was known to cause 
chloracne, but not oil folliculitis.  Dr. Rasberry proved 
several appended references to support his conclusion and 
noted that while oil folliculitis was often caused by agents 
dispersed in oils, such as diesel fuel, there was no 
indication in the records that the veteran had such a 
disorder.  In conclusion, Dr. Rasberry offered his opinion 
that based on the evidence of record, no relationship between 
a skin disorder and exposure to Agent Orange could be 
established.  A copy of Dr. Rasberry's opinion with the 
attachments was provided to the veteran's representative in 
February 1999 for review and response.  The veteran's 
representative acknowledged receipt of the opinion without 
further argument or the submission of additional evidence.  

Under 38 C.F.R. § 3.309(e), there is a presumption of service 
connection for chloracne or other acneform diseases 
consistent with chloracne.  However, the veteran has not been 
diagnosed with any such diseases, and his diagnosed prurigo 
nodularis and nonspecific hyperkeratosis are not included 
among the list of diseases which VA has determined are 
associated with exposure to herbicide agents used in Vietnam.  
See 61 Fed. Reg. 57587 (1996); 38 C.F.R. §§ 3.307(a)(6)(d), 
3.309(e) (1998).  

As noted, the veteran submitted a statement from Dr. Coynik 
that Agent Orange was known to cause oil folliculitis.  The 
VA medical expert, Dr. Rasberry, stated that oil folliculitis 
was not caused by exposure to Agent Orange, but rather by 
exposure to oils such as diesel fuel, but that the veteran's 
records showed no indication of this.  Dr. Rasberry's opinion 
was based on a thorough review of the service medical records 
and claim file, persuasively explained that the pertinent 
entries in service did not demonstrate a chronic skin 
condition, reasonably accounted for the veteran's symptoms 
after service, addressed the opinion of Dr. Coynik, and was 
supported by pertinent medical treatises.  

The Board concludes that, of the opinions offered, greater 
weight is to be accorded to Dr. Rasberry's opinion.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (It is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence)(citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also, Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to the attached to medical opinions 
are within the province of the Board).  

As to the opinions of the veteran and other lay witnesses, 
they are not competent to address an issue requiring an 
expert medical opinion, to include diagnoses or opinions as 
to medical etiology.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  These statements and testimony to the effect that 
the veteran's skin disorders were due to exposure to Agent 
Orange do not, therefore, constitute medical evidence of 
service incurrence.  
Under the circumstances, the Board concludes that the 
preponderance of the evidence is against the claim evidence 
and is not in equipoise or evenly balanced.  Therefore, the 
benefit-of-the-doubt rule is not for application and the 
appeal must be denied.  


ORDER

Service connection for a skin disorder, claimed as secondary 
to Agent Orange exposure, is denied.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

